J-S64007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    DHRUV PATEL                                :   No. 682 MDA 2017

                 Appeal from the Order Entered March 21, 2017
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0001435-2016


BEFORE:      PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

JUDGMENT ORDER BY PANELLA, J.                          FILED DECEMBER 08, 2017

       The    Commonwealth         of   Pennsylvania    appeals   from   an   order

suppressing the results of a blood test administered after Appellee, Dhruv

Patel, was arrested for suspicion of driving under the influence. The

Commonwealth argues Birchfield v. North Dakota, 136 S.Ct. 2160

(2016), does not invalidate Pennsylvania’s doctrine of implied consent when

the defendant is charged with driving under the influence of narcotics.1

However, the Commonwealth concedes that Commonwealth v. Ennels,

____________________________________________


1 The factual record before the suppression court consisted entirely of a six
sentence stipulation of facts and the DL-26 (Chemical Testing Warnings)
form signed by Patel. Neither of these documents reference the narcotics
which were revealed in the blood test.

*    Former Justice specially assigned to the Superior Court.
J-S64007-17


167 A.3d 716 (Pa. Super. 2017), controls the outcome in this case. See

Appellant’s Brief, at 4. The Commonwealth indicates that it desired to

preserve the issue while its petition for reargument en banc in Ennels was

pending.

      That petition was denied, and Ennels thus stands as controlling

precedent in this case. See Sorber v. American Motorists Ins. Co., 680

A.2d 881, 882 (Pa. Super. 1996). As the Commonwealth recognizes, Ennels

rejected the argument it raises in this appeal. We therefore conclude that no

relief is due.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2017




                                    -2-
J-S64007-17




              -3-